Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Hindson et al., Geng et al., Weitz et al. and Tan et al.
Claims 1-6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. (US20150376609; filed 26 June 2015) in view of Geng et al. ("Single-cell forensic short tandem repeat typing within microfluidic droplets." Analytical chemistry 86.1 (2014): 703-712; published 22 November 2013), Weitz et al. (US20150298091; filed 09 June 2015) and Tan et al. (WO2015103339; filed 30 December 2014).
Hindson et al. teach methods of nucleic acid analysis comprising co-partitioning cells with different types of reagents in discrete volumes. They teach the volumes comprise gelling precursor that form gelled capsules, i.e. alginate or agarose droplets, that contain cells and reagents when exposed to certain stimulus, such as a chemical like TEMED (e.g. para 0068, pg. 7; Fig.1). 
Furthermore, Hindson et al. teach cells are encapsulated in the gelled capsule or  entrained or held in the porous hydrogel matrix (e.g. These partitions may be comprised of, e.g., microcapsules or micro-vesicles that have an outer barrier surrounding an inner fluid center or core, or they may be a porous matrix that is capable of entraining and/or retaining materials within its matrix as in para 0052,pg. 5; cells may be encapsulated within a microcapsule that comprises an outer shell or layer or porous matrix in which is entrained one or more individual cells or small groups of cells, and may include other reagents as in para 0065,pg. 6;hydrogel as in para 0067, pg. 7; para 0065- 0068, pg. 6-7).

Furthermore, Hindson et al. teach fragmenting target nucleic acids within droplets before further processing, wherein fragmentation comprises using restriction endonucleases (e.g. para 0088-0089, pg. 10).
Furthermore, Hindson et al. teach some oligonucleotide reagents are barcodes that are releasably attached to a degradable hydrogel bead that is co-partitioned with individual target cells, wherein the barcodes are clonal copies of the same sequence (e.g. para 0008, pg. 1;para 0079,pg. 9).
   Hindson et al. also teach partitions comprise oligonucleotides comprising unique identifiers which facilitate analysis of cellular nucleic acid content, wherein the identifiers are different within a specific partition, or are the same in a specific partition but different from identifiers in other partitions (e.g. unique identifiers as in para 0076, pg. 8).  
 Furthermore, Hindson et al. teach the co-partitioned identifier oligonucleotides comprising targeted or random/ universal amplification primer sequences, including sequencing primers (e.g. para 0078, pg. 8-9).
Hindson et al. teach analysis of different types of starting material, including the genomic DNA and mRNA (e.g. para 0078, pg. 8-9; para 0091, pg. 10-11).

 Hindson et al. also teach distribution of cells in emulsion to yield less than 1 cell per droplet (e.g. para 0017, pg. 2; para 0053, pg. 5; para 0063, pg. 6).
Additionally, prior to the effective filing date of the claimed invention, Geng et al. teach a method comprising co-encapsulation of single cells with primer-functionalized beads in gelled droplets. The encapsulated cells are subjected to lysis conditions (i.e. incubated in lysis buffer) which results in release of cellular nucleic acid content into the gelled droplet and subsequently contacted with PCR reagents to facilitate PCR amplification of released nucleic acid content (i.e. incubated in solution comprising PCR reagents which are capable of diffusing through the gel matrix of the gelled droplet). The resultant amplicons are bound to the beads for further analysis (e.g. entire Geng reference and especially Fig. 1, pg. 704).
 Furthermore, Geng et al. teach the lysis reagents include Proteinase K (e.g. Cell Encapsulation and Lysis section, pg. 705).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al. comprising co-partitioning  cells and unique identifiers as taught in one embodiment  to include co-partitioning  cells and reagents in a gelled capsule  as taught in a different  embodiment of 
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al.  comprising co-partitioning  cells and unique identifiers in a gelled capsule and to include reagents that facilitate mRNA analysis comprising cDNA generation as taught in a different embodiment of Hindson because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for nucleic acid analysis comprising encapsulating a cell in a gel droplet.
Therefore, the combined teaching of Hindson et al. and Geng et al. render obvious the limitations: method, comprising: lysing cells within gel droplets to release DNA and RNA into the gel droplets as required by claim 1. 
claim 1. 
Furthermore, as Hindson et al. teach distribution of cell in droplets to yield less than 1 cell per droplet (e.g. para 0017, pg. 2; para 0053, pg. 5; para 0063, pg. 6), the combined teachings of Hindson et al. and Geng et al. render obvious the limitation: method of claim 1, wherein the cells are contained within the gel droplets at no more than about 1 cell/gel droplet as recited in claim 2.
Furthermore, the combined teachings of Hindson et al. and Geng et al. render obvious the limitation: wherein the cells are contained within the gel droplets at no more than about 0.1 cell/gel droplet as recited in claim 3.
Furthermore, as Hindson et al. teach alginate or agarose droplets (e.g. 0068, pg. 7, Hindson) and Geng et al. teach agarose droplets (e.g. Fig. 1, Geng), the combined teachings of Hindson et al.  and Geng et al. render obvious claim 6.
Furthermore, as both Hindson et al. and Geng et al. teach formation of gelled droplets in microfluidic channels (e.g. 0068, pg. 7; Fig. 1, Hindson; Fig. 1, Geng), combined teachings of Hindson et al. and Geng et al. render obvious claim 10.
Furthermore, as both Hindson et al. and Geng et al. teach cell lysis agents (e.g. para 0070, pg. 7, Hindson; Cell Encapsulation and Lysis section, pg. 705, Geng), the combined teachings of Hindson et al.  and Geng et al. render obvious the limitation: method of claim 1, comprising lysing at least some of the cells using a cell lysis reagent as recited in claim 11.
claim 12.
Furthermore, the combined teachings of Hindson et al. and Geng et al. render obvious the limitation: wherein the DNA includes genomic DNA (e.g. para 0078, pg. 8-9; para 0091, pg. 10-11) as recited in claim 14.	
Furthermore, as Hindson et al. teach fragmenting target nucleic acids within droplets before further processing, wherein fragmentation comprises using restriction endonucleases (e.g. para 0088-0089, pg. 10), the combined teachings of Hindson et al. and Geng et al. render obvious the limitations: method of claim 14, further comprising fragmenting the genomic DNA after release from the cells as recited in claim 15.
Furthermore, the combined teachings of Hindson et al. and Geng et al. render obvious the limitations: method of claim 15, wherein fragmenting the genomic DNA comprises exposing the genomic DNA to a restriction endonuclease as recited in claim 16.
Furthermore, as Hindson et al. teach analysis of different types of starting material, including the genomic DNA and mRNA (e.g. para 0078, pg. 8-9; para 0091, pg. 10-11), the combined teachings of Hindson et al. and Geng et al. render obvious the limitation: wherein the RNA includes mRNA as recited in claim 17.
Therefore, the combined teachings of Hindson et al. and Geng et al. teach a method of lysing cells within gel beads to release nucleic acid content and subjecting cellular nucleic acid content within the gel beads to further analysis using unique oligonucleotide identifiers. 

However, the combined teaching of Hindson and Geng et al. do not expressly teach the limitations: attaching the DNA an adapter sequence; transcribing the RNA using reverse transcriptase to produce cDNA comprising non- templated A bases at an end of the cDNA; and attaching the cDNA to the adapter sequence, wherein the adapter sequence comprising a complementary overhang to the non-templated A bases of the cDNA as required by claim 1.
Prior to the effective filing date of the claimed invention, Weitz et al. teach methods of comprising encapsulating cells within droplets, lysing the cells and uniquely labelling the released nucleic acids with barcodes and subjecting to further analysis (e.g. para 0017-0018, para 0021-0022,pg. 2; genomic DNA as in para 0073-0074, para 0076, pg. 5; mRNA as in para 0064, pg. 4; para 0077, pg. 5-6). 
Weitz et al. teach barcoded oligonucleotides are attached by ligation to barcoded oligonucleotides or by amplification with barcoded primers (e.g. para 0065, pg. 4; para 0071-0073, pg. 5).
Furthermore, Weitz et al. teach cell lysis by exposure to Proteinase K (e.g. para 0120, pg. 10).

In an embodiment, Weitz et al. teach the released nucleic acid content, i.e. DNA and RNA, is captured by barcoded primers and the captured mRNA is subjected to reverse transcription or other DNA polymerization reaction to yield barcoded cDNA (e.g. DNA fragments (hereafter "primers") may encode ( a) a barcode sequence selected at random from a pool of, e.g., at least 10,000 barcodes ( or at least 30,000 barcodes, at least 100,000 barcodes, at least 300,000 barcodes, or at least 1,000,000 barcodes, etc.), with the same barcode found on all nucleic acid fragments on the particles or micro spheres; and/or encode (b) one or more a primer sequences used for hybridization and capture of DNA or RNA as in para 0072, pg. 5; para 0073,pg. 5).
 Weitz et al. also teach the barcoded primers comprise poly-T sequences or random DNA sequence to specifically capture RNA and target-specific sequence to capture DNA(e.g. In one non-limiting embodiment, the 3' end of a barcoded primer is terminated with a poly-T sequences that may be used to capture cellular mRNA for whole-transcriptome profiling… In another embodiment, the 3' end of the barcoded primers may terminate with a random DNA sequence that can be used to capture the RNA in the cell. In another embodiment, the 3' end of the barcoded primers may terminate with a specific DNA sequence, e.g., that can be used to capture DNA or RNA species ("genes") of interest as in para 0077, pg. 5).
Furthermore, Weitz et al. teach barcoded oligonucleotides are associated with a bead (e.g. para 0069, pg. 5; para 0072, pg. 5). Furthermore, Weitz et al. teach barcoded 
 Therefore, Weitz et al. teach a method comprising attaching barcodes to target nucleic acid content from lysed cells, wherein DNA is labelled with one set of barcoded oligonucleotides, e.g. target-specific primers and barcoded cDNA is generated. 
 Weitz et al. do not expressly teach cDNA synthesis prior to barcoding as required by claim 1. 
However. prior to the effective filing date of the claimed invention, Tan et al. teach a method of nucleic acid analysis comprising ligating adapters to cDNA molecules, wherein the adaptors comprises universal priming sites, barcodes and a binding site(e.g. para 0019, pg. 5-6). 
Furthermore, Tan et al. teach released mRNA is subjected to reverse transcription to yield cDNA. The cDNA can be barcoded by different methods.  In some embodiments, barcode adapters are incorporated in cDNA using barcoded adapters as RT primers (e.g. para 0025, 7-8; para 0028, pg. 8). 
Tan et al. also teach generating cDNA from released mRNA prior to attaching a barcoded adapter (e.g. para 0026, pg. 8).
Furthermore, Tan et al. teach an embodiment wherein newly-synthesized cDNA is subsequently amplified with a first and a second primer wherein the first or the second primer  is the adapter and comprises barcodes and a poly T tract sequence , similar to the sequence of the first strand synthesis primer  (e.g. para 0029, pg. 8-9; claims 41 and 44). Tan et al. also teach 
Furthermore, Tan et al. teach their methods are done in droplet reaction volumes (e.g. para 0096, pg. 26; para 0165, pg. 45).
 Furthermore, Tan et al. teach providing adapter molecules that are attached to solid supports, such as beads (e.g. para 0034, pg. 10).
Therefore, as both Weitz et al. and Tan et al. teach droplet-based methods comprising generating barcoded cDNA, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Weitz et al. comprising attaching barcodes to target nucleic acid content from lysed cells, wherein DNA is labelled with one set of barcoded oligonucleotides, e.g. target-specific primers, and cDNA is generated with another set of barcoded primers and to include generating cDNA from mRNA  content and subsequently amplifying the newly synthesized cDNA with a first and a second primer wherein the first or the second primer is an adapter and comprises barcodes and a poly-T tract sequence, similar to the sequence of the first strand synthesis primer, as taught by Tan et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising generating barcoded cDNA.
Furthermore, as Hindson et al., Geng et al.,  Weitz et al. and Tan et al. all disclose methods for analysis of cellular nucleic acid content within partitions, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al. and Geng et al. comprising contacting released nucleic acid content 
Furthermore, a skilled artisan would appreciate that attaching barcodes to target nucleic acids within droplets as taught by Weitz et al. and Tan et al. are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising attaching oligonucleotides to released nucleic acid content of lysed cells within gel droplets.
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al. and Tan et al. render obvious the limitations: attaching the DNA an adapter sequence; transcribing the RNA using reverse transcriptase to produce cDNA comprising non- templated A bases at an end of the cDNA; and attaching the cDNA to the adapter sequence, wherein the adapter sequence comprising a complementary overhang to the non-templated A bases of the cDNA as required by claim 1.
Regarding claims 4 and 5:
Hindson et al. teach distribution of cells per droplet using Poisson statistics (e.g. para 0017, pg. 2; para 0053, pg. 5; para 0063, pg. 6).

 Therefore, as both Hindson et al. and Weitz et al. teach distribution of cells among droplets, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al., Geng et al., Weitz et al. and Tan et al. comprising target cell distribution within gel droplets to include providing dilutions as taught by Weitz et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of distributing cells among droplets by a Poisson distribution.
  Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al. and Tan et al. render obvious the limitation: method of claim 1, wherein the cells are contained within the gel droplets at no more than about 0.01 cell/gel droplet as recited in claim 4.
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al. and Tan et al. render obvious the limitation: method of claim 1, wherein at least about 90% of the gel droplets contains one cell or no cell as recited in claim 5.
Furthermore, as both Geng et al. and Weitz et al. teach proteinase K as a lysing reagent, the combined teachings of Hindson et al., Geng et al., Weitz et al. and Tan et al. render obvious claim 12.
Weitz et al. teach human cells (e.g. para 0114, pg. 9). Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al. and Tan et al. render obvious the limitation: wherein at least some of the cells are human cells as required by claim 13.
claim 14.
	Furthermore, the combined teachings of Hindson et al., Geng et al., Weitz et al. and Tan et al. render obvious the limitation: wherein the RNA includes mRNA as recited in claim 17.

Hindson et al., Geng et al., Weitz et al., Tan et al. and Hollfelder et al.
Claims 2,3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al., Geng et al., Weitz et al. and Tan et al., as applied to claims 1-6 and 10-17 above, and further in view of Hollfelder et al. (WO2012156744).
The combined teachings of Hindson et al., Geng et al., Weitz et al. and Tan et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Hindson et al., Geng et al., Weitz et al. and Tan et al. disclose a method comprising lysing cells within gel beads and attaching barcoded oligonucleotides to cellular nucleic acid content within the gel beads.
 Furthermore, Hindson et al. disclose forming agarose droplets by temperature-based gelling (e.g. para 0068, pg. 7, Hindson et al.).
However, the combined teachings of Hindson et al., Geng et al., Weitz et al. and Tan et al. do not expressly teach claims 7-9.
Like Hindson et al. and Geng et al., Hollfelder et al. teach methods comprising providing target nucleic acids within gel droplets. Target nucleic acids are subsequently subjected to further processing (e.g. lines 25-35, pg. 2; lines 26-36, pg. 3; lines 29-34, pg. 4-lines 1-9, pg. 5; 
Hollfelder et al. also teach embodiments comprising conducting isothermal amplification using reagents including primers that diffuse into gel beads to facilitate amplification of target nucleic acid that is retained in the gel beads (e.g. lines 25-33, pg. 8; gel-shell particles are able to retain the fluorescent primers as in line 16, pg. 28, lines 1-2, pg. 50; lines 35-36, pg. 39- lines 1-4, pg. 40; lines 22-36, pg. 52- lines 1-17, pg. 53). 
Furthermore, Hollfelder et al. teach further analysis of nucleic acid encapsulated in gel beads (e.g. lines 9-35, pg. 12; lines 6-11, pg. 20). 
Furthermore, Hollfelder et al. teach distribution of cells per droplet using Poisson statistics (e.g. The first containing the desired number of cells (for example a dilution corresponding to one cell every 5/10/50 droplets; approximate percentage of doublet/triplet cells in single droplets can be estimated using poisson statistics) as in lines 12-16, pg. 38; Single occupancy of cells in droplets follows a Poisson distribution and can be controlled by cell concentration as recited in lines 2-4, pg. 52).
Furthermore, Hollfelder et al. teach gel forming agents such as alginate and agarose (e.g. lines 31-35, pg. 3) and gel solidification at temperatures below 25°C, 20°C or 15°C (e.g. lines 33-35, pg. 9-lines 1-4, pg. 10).
Therefore, as Hindson et al., Geng et al., Weitz et al., Tan et al. and Hollfelder et al. all teach methods comprising analysis of cellular nucleic acid content within partitions, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing 
 Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al. and Hollfelder et al. render obvious the limitation: method of claim 1, wherein the cells are contained within the gel droplets at no more than about 1 cell/gel droplet as recited in claim 2.
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al. and Hollfelder et al. render obvious the limitation: wherein the cells are contained within the gel droplets at no more than about 0.1 cell/gel droplet as recited in claim 3.
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al. and Hollfelder et al. render obvious the limitation: method of claim 1, wherein at least some of the gel droplets comprise agarose as recited in claim 6.
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al. and Hollfelder et al. render obvious the limitation: method of claim 1, wherein the agarose has a gelation temperature of less than about 60 °C as recited in claim 7.
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al. and Hollfelder et al. render obvious the limitation: method of claim 1, wherein the agarose has a gelation temperature of less than about 40 °C as recited in claim 8.

Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al. and Hollfelder et al. render obvious the limitation: method of claim 1, wherein the gel droplets have an average diameter of no more than about 1 mm as recited in claim 9.
Hollfelder et al. teach using microfluidic devices wherein gel droplets comprising cellular nucleic acid content are contained within the microfluidic channels (e.g. lines 6-10, pg. 24; Fig. 7).
Therefore, the combined teachings of Hindson et al., Geng et al., Weitz et al., Tan et al. and Hollfelder et al. render obvious the limitation: method of claim 1, wherein at least some of the gel droplets are contained within a microfluidic channel as recited in claim 10.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Regarding Applicants’ arguments in reference to the teachings of previously cited art, as noted in the current rejections, the teachings of Geng et al. are applied to show that co-partitioning of single cells with oligonucleotide primers in gelled droplets and exposure to conditions that allow cell lysis and release of cellular nucleic acid content into the gelled droplet is known in the art.
.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639